Citation Nr: 1036532	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in December 2008 and 
was remanded for further development.  It was again before the 
Board in November 2009, when the Board denied the claim.  The 
Veteran appealed the November 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an Order 
dated in May 2010, the Court vacated the Board's November 2009 
decision and remanded the case to the Board for development 
consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Records

An October 1980 clinical transfer summary reflects that the 
Veteran was serving a four year sentence in a federal 
penitentiary.  In a statement dated in January 2004, the Veteran 
contended that he was in the Federal Bureau of Prisons for five 
years.  The evidence includes prison records from 1980.  The 
Board finds that the RO should attempt to obtain any other 
available medical records for the Veteran's period of 
incarceration in Oxford, Wisconsin, Springfield, Missouri, and 
any other federal prison which the Veteran may identify as having 
medical records of him.

In addition, the record also reflects that the Veteran has 
previously filed a lawsuit against General Motors Corporation.  
An affidavit from an employee of GM notes that the Veteran's 
pension file, containing numerous exhibits, was attached to GM's 
motion for summary judgment.  As the lawsuit appears to relate to 
the Veteran's total and permanent disability pension benefits, 
the Board finds that it may include documents which would be 
helpful to the Board in adjudicating his claim.  A May 2009 
General Motors Corporation letter contained in the file reflects 
that it has no medical and/or treatment records for the Veteran's 
disability retirement, as any such records were destroyed in 
2006, at the expiration of 30 years retention.  However, the 
Board finds that the civil suit documents which were filed with 
the United States District Court, Eastern District of Michigan, 
Southern Division, may still be in existence.  Therefore, VA 
should attempt to obtain them. 

The claims file includes correspondence from Dr. A. A. that he 
has treated the Veteran since 1997; however, although 
correspondence from Dr. A.A. is associated with the claims file, 
actual treatment records by Dr. A.A. are not.  Therefore, VA 
should attempt to obtain them.

VA examination

In a December 2008 Board remand, the Board directed the RO to 
afford the Veteran a VA examination for the purpose of 
determining whether the Veteran's current low back disability 
began during service or was chronically worsened during service.  
A VA examination and opinion with respect to the Veteran's back 
was obtained in March 2009.  The examiner opined that the 
Veteran's low back condition was present prior to entrance into 
the military service.  He further stated 

[The Veteran's] service-related complaints of low 
back pain with right side pain is consistent with 
examination today.  EMG reviewed confirms no 
suspected radicular source of his pain at this time.  
As a matter of medical probability it is likely that 
presence of pars defects may have been present from a 
young adolescent age, as it is the usual the (sic) 
case.  There is no history of significant trauma that 
would result in bilateral pars fracture in this 
region.  The Veteran currently has spondylolisthesis 
associated with the pars defect, which may be 
responsible for the low back pain and radicular type 
symptoms into the S1 and gluteal regions as evidenced 
on today's evaluations.  This is the usual case for 
this type of condition.  Multiple evaluations for 
complaints of low back pain documented in the 
Veteran's C-file indicate aggravation to the 
Veteran's underlying condition caused by 
activities due to the Veteran's low back 
condition.  Degree of aggravation cannot be 
determined at this time.  It is my opinion that 
this veteran's current back condition did not begin 
during military service and is not related to any 
traumatic event while enlisted in active military 
service."

Unfortunately, the examiner did not specifically state whether 
"aggravation" occurred during service.  In this regard, the 
Board notes that the evidence of record reflects that the Veteran 
complained of back and leg pain within approximately three weeks 
of entrance into service, complained of back pain after being 
thrown in physical training in service, and after digging trees 
in service.  He also reported that he had previously used a back 
brace, had been hit by a car in 1963 prior to service resulting 
in a leg injury, and that he had a 3 year history of back pain.  
X-rays findings from service are in the claims file.  Post 
service, the record reflects that the Veteran reported injuring 
his back in 1980 when he slipped on a wet floor.  Clinical 
records are in the claims file.  In addition, the examiner stated 
that he could not determine a degree of aggravation, but did not 
explain why he could not determine a degree of aggravation.  
Based on the foregoing, the Board finds that a supplemental 
opinion is warranted.  The examiner is requested to opine as 
to whether the Veteran's current back disability is 
causally related to active service, to include whether any 
complaints of low back pain in service were acute and 
transitory, or were complaints relating to a pre-existing 
back disability, and if so, whether any pre-existing low 
back disability was chronically worsened due to active 
service.  


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for his 
back, to include Dr. A.A. and any incarceration 
facilities.  After obtaining a completed VA 
Form 21-4142, the AOJ should attempt to obtain 
any pertinent medical records, not already 
associated with the claims file.  

2.  Attempt to obtain any civil lawsuit records 
from the U.S. District Court, Eastern District 
of Michigan, Southern Division, for the 
Veteran's lawsuit against General Motors 
Corporation, Civil Action number 81-73980.

If the above search for any such records 
yields negative results, this fact should be 
noted in the claims folder.  Any documents 
received by VA should be associated with the 
claims folder.

3.  Request the March 2009 VA examiner to 
provide a supplemental opinion to clarify his 
opinion.  The examiner should clarify 
whether the Veteran had a pre-existing 
back disability which was chronically 
aggravated by active service.  If the 
examiner cannot determine degree of 
aggravation, he should explain why it 
cannot be determined. 

4.  If the March 2009 VA examiner is not 
available, schedule the Veteran for a VA 
examination with the appropriate clinician to 
determine the etiology of the Veteran's 
current back disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater) 
that the Veteran has a current back 
disability causally related to his 
military service.  If the examiner is 
unable to give an opinion as to the 
likelihood of the Veteran's current back 
disability being causally related to 
service, the examiner should state that 
an etiological opinion cannot be given 
without resort to mere speculation and 
provide a statement as to why no such 
opinion can be given (e.g. due to a lack 
of information or because the limits of 
medical knowledge have been exhausted).  
The examiner should state the medical 
likelihood of whether the Veteran had a 
pre-existing back disability, and if so, 
whether any such pre-existing back 
disability was chronically aggravated by 
active service.

The claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that such 
a review was performed.  Any opinion 
expressed should be accompanied by a 
complete rationale.  

5.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


